Case 5:19-cv-05168-TLB Document 16                Filed 09/13/19 Page 1 of 4 PageID #: 423



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


NORTHPORT HEALTH SERVICES OF ARKANSAS, LLC
D/B/A SPRINGDALE HEALTH AND REHABILITATION
CENTER; NWA NURSING CENTER, LLC D/B/A THE
MAPLES AT HAR-BER MEADOWS                                                            PLAINTIFFS
                                 NO. 5:19-cv-05168-TLB

v.

UNITED STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES; ALEX M. AZAR II, in his official
capacity as Secretary of the United States Department of Health
and Human Services; CENTERS FOR MEDICARE &
MEDICAID SERVICES, SEEMA VERMA, in her official
capacity as the Administrator of the Centers for Medicare &                        DEFENDANTS
Medicaid Services


                        JOINT MOTION FOR SCHEDULING ORDER

         Plaintiffs Northport Health Services of Arkansas, LLC d/b/a Springdale Health and

Rehabilitation Center and NWA Nursing Center, LLC d/b/a The Maples at Har-Ber Meadows

(together, “Plaintiffs”) and Defendants United States Department of Health and Human Services,

Alex M. Azar II, Centers for Medicare and Medicaid Services, and Seema Verma (collectively,

“Defendants,” and together with Plaintiffs, “the Parties”) hereby move the Court to enter a

scheduling order in this case.

         This case presents a challenge to a final rule published at 84 Fed. Reg. 34,718 (July 18,

2019).    After consultation between the Parties’ counsel, Defendants have agreed to stay

enforcement of the final rule at issue in this case as to Plaintiffs and the entities identified in

Appendix A until December 31, 2019, on the condition that the Complaint be amended to add
Case 5:19-cv-05168-TLB Document 16               Filed 09/13/19 Page 2 of 4 PageID #: 424



these entities or their parent companies as plaintiffs. 1 In light of that, the Parties agree that

resolving Plaintiffs’ Motion for a Preliminary Injunction or Stay Pending Judicial Review (Dkt. 4)

(“PI Motion”) is unnecessary at this time. Accordingly, the Parties respectfully request that the

Court hold Plaintiffs’ PI Motion in abeyance and enter a scheduling order providing the following

schedule for resolving the merits of the case:


       September 20, 2019      Deadline For Defendants To File Administrative Record

       October 4, 2019         Deadline For Plaintiffs To File Amended Complaint And
                               Motion For Summary Judgment

       October 25, 2019        Deadline For Defendants To File Cross-Motion For Summary
                               Judgment and Response to Plaintiffs’ Motion for Summary
                               Judgment

       November 15, 2019       Deadline For Plaintiffs To File Response To Cross-Motion For
                               Summary Judgment And Reply In Support Of Motion For
                               Summary Judgment

       December 6, 2019        Deadline For Defendants To File Reply In Support Of Cross-
                               Motion For Summary Judgment

       The Parties designed this schedule with the hope that it would allow the Court time to

render a decision on the motions for summary judgment by the end of calendar year 2019. The

Parties are of course willing to adjust the schedule to ensure the Court has sufficient time to

consider the Parties’ arguments and submissions before the agreed-upon stay expires. Likewise,

the Parties are available for a status conference to discuss the proposed schedule at the Court’s

convenience, if the Court believes it would be helpful.




 1
     By entering into this agreement, Defendants do not concede that Plaintiffs’ preliminary
injunction motion has merit. Defendants merely believe this is the most efficient way to resolve
this case.

                                                 2
Case 5:19-cv-05168-TLB Document 16   Filed 09/13/19 Page 3 of 4 PageID #: 425



Dated: September 13, 2019            Respectfully submitted,

                                     Kirkman T. Dougherty (Ark. Bar No. 91133)
                                     HARDIN, JESSON & TERRY, PLC
                                     5000 Rogers Avenue, Suite 500
                                     Fort Smith, AR 72903
                                     Tel: (479) 452-2200
                                     Fax: (479) 452-9097
                                     kdoughterty@hardinlaw.com

                                     /s/ Erin E. Murphy                          .
                                     Paul D. Clement (pro hac vice)
                                     Erin E. Murphy (pro hac vice)
                                     KIRKLAND & ELLIS LLP
                                     1301 Pennsylvania Avenue, N.W.
                                     Washington, DC 20004
                                     Tel: (202) 389-5000
                                     Fax: (202) 389-5200
                                     paul.clement@kirkland.com
                                     erin.murphy@kirkland,com

                                     Attorneys for Northport Health Services of
                                     Arkansas, LLC d/b/a Springdale Health and
                                     Rehabilitation Center and NWA Nursing Center
                                     d/b/a The Maples at Har-Ber Meadows

                                     JOSEPH H. HUNT
                                     Assistant Attorney General
                                     JAMES M. BURNHAM
                                     Deputy Assistant Attorney General
                                     MICHELLE BENNETT
                                     Assistant Branch Director

                                     /s/ Alexander V. Sverdlov
                                     ALEXANDER V. SVERDLOV (NY Bar
                                     4918793)
                                     Trial Attorney
                                     United States Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L Street, N.W.
                                     Washington, DC 20005
                                     Tel: (202) 305-8550
                                     Alexander.V.Sverdlov@usdoj.gov
                                     Counsel for Defendants



                                     3
Case 5:19-cv-05168-TLB Document 16              Filed 09/13/19 Page 4 of 4 PageID #: 426



                               CERTIFICATE OF SERVICE

        I, Erin E. Murphy, hereby certify that on this 13th day of September, 2019, the foregoing
is being electronically filed with the Clerk of the Court using the CM/ECF System Court which
will send notification of such filing to all parties of record.



                                                 /s/ Erin E. Murphy
                                                 Erin E. Murphy
